Case: 15-11509       Date Filed: 07/26/2016       Page: 1 of 50


                                                                                 [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-11509
                               ________________________

                         D.C. Docket No. 1:13-cv-21604-KMW



FLORIDA INTERNATIONAL UNIVERSITY BOARD OF TRUSTEES,

                                                         Plaintiff - Appellant,

versus

FLORIDA NATIONAL UNIVERSITY, INC.,
d.b.a. Florida National University Online Learning Campus,

                                                         Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (July 26, 2016)

Before MARCUS, DUBINA and MELLOY, * Circuit Judges


         *
        Honorable Michael J. Melloy, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
                Case: 15-11509       Date Filed: 07/26/2016   Page: 2 of 50


MARCUS, Circuit Judge:

      At issue in this trademark case is whether Florida National University, Inc.

(“FNU”), infringed the trademark rights of Florida International University

(“FIU”)    in     its   registered     trademark     “FLORIDA       INTERNATIONAL

UNVERSITY” or committed unfair competition when FNU changed its name

from “Florida National College” to “Florida National University.” After thorough

review and with the benefit of oral argument, we affirm the district court’s entry of

final judgment in favor of FNU on all claims.

                                              I.

                                             A.

      The parties stipulated to the following basic facts. Founded by the Florida

legislature in 1965, FIU is a public body corporate of the State of Florida and part

of Florida’s State University System. FIU has two major campuses in South

Florida, including the 342-acre Modesto A. Maidique Campus in west Miami-

Dade County, which features student residences, an eight-story library, a nature

preserve, an athletic stadium, and an art museum. FIU is South Florida’s only

public research university, offering over 180 bachelor’s, master’s, and doctoral

degree programs, as well as a wide variety of non-degree and certificate programs.

Its programs include bachelor’s degrees in accounting, business administration,

criminal justice, health services administration, and nursing, and master’s degrees


                                              2
             Case: 15-11509    Date Filed: 07/26/2016   Page: 3 of 50


in business administration. FIU serves “traditional” college-bound students, who

directly enroll in FIU’s bachelor’s program after graduating from high school. It

has grown to become one of the nation’s largest public four-year universities, with

over 50,000 full-time students enrolled in the fall of 2012. In 2013, FIU awarded

3,033 masters degrees and 8,460 bachelor’s degrees.

      FIU owns a “word” trademark for its name, “FLORIDA INTERNATIONAL

UNIVERSITY,” and three “design” trademarks featuring the acronym “FIU”:




It has spent substantial resources, time, and effort marketing and promoting its

marks locally, nationally, and internationally. FIU promotes its brand through

various publications, including FIU Magazine; its website, www.fiu.edu, which it

has operated since 1989; advertisements on the radio and the Internet; campus

activities; public service and community outreach activities; and its athletic

programs.


                                        3
              Case: 15-11509    Date Filed: 07/26/2016    Page: 4 of 50


      FNU is a for-profit, private higher education institution headquartered in

Hialeah, Florida. It was founded in 1987 by Dr. Jose Regueiro, Dr. Maria C.

Regueiro, and Mr. Omar Sanchez, and initially operated under the name “Florida

International Institute.”   At its inception, FNU -- then operating as Florida

International Institute -- was accredited to grant associate’s degrees as its highest-

level offering. In December 1987, FNU changed its operating name from “Florida

International Institute” to “Florida International College” in order to reflect the

credentials of additional programs it was offering. In March 1989, FIU objected to

FNU’s name change to Florida International College and filed a trademark

infringement action in the United States District Court for the Southern District of

Florida. That lawsuit was settled when FIU and FNU stipulated that FNU would

change its name from “Florida International College” to “Florida National

College.”

      From 1989 until 2012, FIU and FNU coexisted “very peacefully” without

any confusion caused by FNU’s use of the name “Florida National College.”

While operating as Florida National College, FNU obtained several federal and

Florida trademarks relating to that name. In 2008, FNU -- still operating under the

name Florida National College -- became accredited to offer bachelor’s level

degree programs, and in December 2011 it became accredited to offer a master’s

degree in business administration.


                                          4
              Case: 15-11509    Date Filed: 07/26/2016    Page: 5 of 50


      On March 4, 2012, FNU officially changed its name to “Florida National

University.” Now operating under that name, FNU offers one master’s degree

program, seven bachelor’s degree programs, twenty-two associate’s degree

programs, nine diploma programs, and nine certificate programs. Out of 2,795

students enrolled in a recent winter term at FNU, nearly half were enrolled in either

an Associate of Arts or an Associate of Science program; approximately 20% were

enrolled in a developmental program for English as a Second Language;

approximately 15% were enrolled in a Bachelor of Arts or Bachelor of Science

program; and approximately 1% were pursuing a master’s degree in business

administration. FNU currently operates two campuses in Miami-Dade County --

one of which is less than two miles from FIU’s main campus -- and also offers

online courses. FNU does not offer on-campus housing, and most of its students

commute to school at night after working during the day. FNU has its own

website, www.fnu.edu, and it advertises on the Internet, billboards, television, print

media, and the radio.

      On June 26, 2012, FNU filed a federal trademark application for the word

mark “Florida National University,” as well as for a design mark:




                                          5
             Case: 15-11509     Date Filed: 07/26/2016   Page: 6 of 50


FIU has opposed registration of these marks, and the United States Patent and

Trademark Office has held the registration in abeyance pending the disposition of

FIU’s opposition proceeding in the Trademark Trial and Appeal Board. However,

FNU has successfully registered these same trademarks with the Florida

Department of State Division of Corporations.       FNU uses the name “Florida

National University” and corresponding logo, as well as the acronym “FNU” to

advertise and promote its educational services. It has used and promoted the

“Florida National” part of its full name since at least 1989, and considers the

“Florida National” brand to represent one of its most important assets.

                                         B.

      On May 3, 2013, FIU commenced this lawsuit in the United States District

Court for the Southern District of Florida against FNU for infringement of FIU’s

trademarks, asserting six claims for relief: (1) federal trademark infringement

under the Lanham Act, 15 U.S.C. § 1114; (2) federal unfair competition, also

under the Lanham Act, 15 U.S.C. § 1125(a); (3) Florida trademark dilution and

injury to business reputation, Fla. Stat. § 495.151; (4) Florida trademark

infringement, Fla. Stat. § 495.131; (5) Florida common law trademark

infringement and unfair competition; and (6) cancellation of State of Florida

trademark registration, Fla. Stat. § 495.101. FIU sought several forms of relief,

including treble damages, disgorgement of wrongful profits, and a permanent


                                         6
              Case: 15-11509     Date Filed: 07/26/2016   Page: 7 of 50


injunction barring FNU from using the name “Florida National University” and the

acronym “FNU.”

      In August 2014, after conducting discovery, the parties filed cross-motions

for summary judgment. While the summary judgment motions were pending, the

parties continued preparing the case for a bench trial, which was scheduled for

December of that year.       The parties submitted an extensive list of pretrial

stipulations, identified the issues of fact that remained to be litigated at trial, and

submitted witness lists. The parties also submitted exhibit lists, motions in limine,

and proposed findings of fact and conclusions of law pursuant to the district court’s

trial scheduling order.

      The circumstances surrounding the ensuing procedural history are essential

to understand the resolution of this lawsuit. On November 4, 2014, the district

court held a status conference in anticipation of commencing a bench trial on

December 1, 2014. At the conference, the court directly asked the parties whether

they had any additional evidence to present at trial that was not already “covered in

the many submissions” they had made to the court. FNU’s counsel answered that,

in light of the comprehensive submissions of the parties, the court could resolve

many of the issues in the case on summary judgment, and could greatly narrow the

issues that would be litigated at trial. FIU’s counsel took this plan a substantial

step further, telling the district court that the parties’ evidentiary submissions and


                                          7
              Case: 15-11509     Date Filed: 07/26/2016   Page: 8 of 50


accompanying briefing “would allow [the court] to make the same decision that

ultimately [it] could make if [the parties] marched in all these fact and expert

witnesses and put them on the stand,” and thus that the court would not “learn

anything new at trial that [it had] not already seen from both sides.” He further

explained that “there are enough undisputed facts that [the court has] a record

[from] which [it] could make a summary judgment decision that in essence is

going to be a bench trial decision.” FIU’s counsel agreed with the approach

suggested by FNU’s counsel, whereby the parties “could come in and present to

[the court] in the form of either a closing or a summary judgment argument,”

which “would hopefully expedite and consolidate everything.” The district court

agreed to conduct a hearing at which time the parties could “sum up” their

pleadings “instead of” scheduling a bench trial during which the parties would

present live evidence. But the court acknowledged that if, after that hearing, it

determined that “there [was] a genuine issue of fact that need[ed] to be fleshed

out,” it might ask the parties to present additional evidence.

      On December 3, 2014, the court heard oral argument -- in the court’s words

-- “on cross motions for summary judgment slash bench trial.” FNU’s counsel

initially suggested that the court, “in the first instance,” evaluate the parties’

arguments and evidence under the Federal Rule of Civil Procedure 56 standard of

review for summary judgment motions, but recognized that some issues “may


                                          8
              Case: 15-11509    Date Filed: 07/26/2016    Page: 9 of 50


require a trial standard” of review. FIU’s counsel responded that he had expected

that the court would “tak[e] everything that has been submitted . . . at summary

judgment, and in our pretrial stipulation and proposed findings,” “treat[] that as the

record,” and treat the parties’ arguments as “essentially a summary judgment

argument but also a closing argument type of presentation in a bench trial.” He

continued, “as the finder of fact on those issues that FIU and FNU may disagree on

factually,” the district court would “become a fact finder.” Indeed, FIU’s counsel

did not plan on calling any witnesses, nor did he see the need for witnesses after

the hearing, and thought that the court would be “in a position to make a full and

final ruling after today’s presentations.” At the conclusion of the hearing, the court

said that it understood the parties’ views of the record and did not see any “need

for live testimony” unless either party felt that it “would like to add to or continue

this proceeding.” FIU’s counsel agreed with the district court, and FNU’s counsel

said that he too “would not be adding anything to the record.”

                                         C.

      On March 3, 2014, the district court granted FNU’s motion for summary

judgment and denied FIU’s motion for summary judgment in a thorough written

opinion. See Fla. Int’l Univ. Bd. of Trs. v. Fla. Nat’l Univ., 91 F. Supp. 3d 1265

(S.D. Fla. 2015). After explicating the Rule 56 summary judgment standard of

review, the court observed that “in a nonjury case such as this, in which the Court


                                          9
             Case: 15-11509    Date Filed: 07/26/2016   Page: 10 of 50


is the trier of fact and there are ‘no issues of witness credibility,’ the Court may

make factual determinations and draw inferences at the summary judgment stage

based on the affidavits, depositions and other evidence in the record, because ‘[a]

trial on the merits would reveal no additional data’ nor ‘aid the determination.’”

Id. at 1273 (alteration in original) (quoting Nunez v. Superior Oil Co., 572 F.2d
1119, 1123–24 (5th Cir. 1978)).

      The trial court then addressed each of FIU’s six claims -- just as it would

have done after a bench trial -- granting judgment in favor of FNU on each one.

First, the district court found that FIU had failed to establish that FNU’s marks

created a likelihood of confusion with FIU’s marks, so its trademark claim under

the Lanham Act necessarily failed. Next, the court noted that the legal standard for

unfair competition under the Lanham Act is “essentially the same” as the

likelihood-of-confusion standard under that Act, and, therefore, held that FIU’s

unfair competition claims were unmeritorious because FIU had failed to establish a

likelihood of confusion based on FNU’s mark. The court also rejected FIU’s claim

that FNU committed unfair competition by intentionally attempting to align itself

in the public eye with all of Florida’s public universities because, in its view, the

sole inquiry was whether the public was likely to confuse FNU with FIU.

      The court then addressed FIU’s Florida trademark dilution claim, which

required FIU to prove that FNU’s conduct likely diluted its “famous” marks. See


                                         10
              Case: 15-11509       Date Filed: 07/26/2016     Page: 11 of 50


Fla. Stat. § 495.151. The court determined that FIU’s marks were famous within

the meaning of § 495.151. However, it found that FNU had not diluted FIU’s

marks for essentially the same reasons that it found FNU’s marks did not create a

likelihood of confusion. Accordingly, the district court granted judgment in favor

of FNU on the dilution claim as well.              The parties agreed that the Florida

trademark infringement and common law infringement claims rose and fell with

the federal trademark infringement claim, and that the claim to cancel FNU’s

Florida trademark registration similarly required FIU to establish a likelihood of

confusion. Therefore, the court concluded, because FIU had failed to establish a

likelihood of confusion, those claims failed as well.

       The court entered final judgment in favor of FNU, and FIU timely appealed.

                                             II.

       At the outset, it is critical that we decide what we are reviewing today -- a

summary judgment order or a final judgment entered after a bench trial. Indeed,

the applicable standard of review depends precisely on “whether we treat the

district court’s action as a grant of a summary judgment motion or a trial on a

stipulated record,” Vetter v. Frosch, 599 F.2d 630, 631 (5th Cir. 1979), 1 and the

resolution of the case turns on this issue. FNU claims that the district court’s

       1
        Fifth Circuit decisions issued before the close of business on September 30, 1981, are
binding on the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th
Cir.1981) (en banc).


                                             11
             Case: 15-11509    Date Filed: 07/26/2016   Page: 12 of 50


decision was effectively a decision after a bench trial and, therefore, we ought to

apply the deferential “clearly erroneous” standard of review to the district court’s

factual findings. See Fed. R. Civ. P. 52(a)(6). FIU insists, however, that we treat

the district court’s decision as a grant of summary judgment and, therefore, review

it de novo under the exacting summary judgment standard. See Fed. R. Civ. P.

56(a). We agree with FNU that the district court’s opinion is better understood as

a decision made after a bench trial and, therefore, its factfinding requires

deferential review.

      The case first came before the district court on cross-motions for summary

judgment. Notably, a district court may grant summary judgment only if “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). “A genuine issue of material fact does not

exist unless there is sufficient evidence favoring the nonmoving party for a

reasonable jury to return a verdict in its favor.” Chapman v. AI Transp., 229 F.3d
1012, 1023 (11th Cir. 2000) (quotation omitted). In deciding whether a material

disputed fact precludes summary judgment, a court generally must “view all

evidence and make all reasonable inferences in favor of the party opposing

summary judgment.”      Id. (quotation omitted).    We review a district court’s

decision granting summary judgment de novo, Byars v. Coca-Cola Co., 517 F.3d
1256, 1263 (11th Cir. 2008), and will reverse unless “the record taken as a whole


                                        12
              Case: 15-11509    Date Filed: 07/26/2016    Page: 13 of 50


could not lead a rational trier of fact to find for the non-moving party,” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      Many years ago, the former Fifth Circuit observed in dictum that in cases

slated for a bench trial where “there are no issues of witness credibility” the district

court may conclude “on the basis of the affidavits, depositions, and stipulations

before it, that there are no genuine issues of material fact” and grant summary

judgment, “even though [its] decision may depend on inferences to be drawn from

what has been incontrovertibly proved.” Nunez, 572 F.2d at 1123–24. When

“there are neither issues of credibility nor controversies with respect to the

substance of the proposed testimony,” a “trial on the merits would reveal no

additional data,” and “[h]earing and viewing the witnesses subject to cross-

examination would not aid the [district court’s] determination.”           Id. at 1124.

Therefore, the district judge, “as trier of fact, is in a position to and ought to draw

his inferences without resort to the expense of trial.” Id. We have since approved

of this dictum from Nunez. See Useden v. Acker, 947 F.2d 1563, 1572-73 (11th

Cir. 1991).   But we explained that, even though the district court may draw

inferences against the non-moving party at the summary judgment stage in certain

limited circumstances, our standard of review is “unaffected by any inferential

conclusions reached below.” Id. at 1573 n.14. That is, we still review the district

court’s summary judgment decision de novo, and “review the evidence and all


                                          13
             Case: 15-11509      Date Filed: 07/26/2016    Page: 14 of 50


factual inferences arising from the evidence in the light most favorable to the non-

moving party.” Id. at 1572.

      On the other hand, there are “limited circumstances wherein the district

court may treat cross-motions for summary judgment as a trial and resolve the case

on the merits.” Ga. State Conf. of NAACP v. Fayette Cty. Bd. of Comm’rs, 775
F.3d 1336, 1345-46 (11th Cir. 2015). In evaluating whether the district court may

do so, we consider these critical factors: whether the district court held “a hearing

on the motions for summary judgment in which the facts were fully developed”;

whether the parties “expressly stipulated to an agreed set of facts”; and whether the

record reflects that the parties had “in effect submitted the case to the court for trial

on an agreed statement of facts embodied in a limited written record, which would

have enabled the [district] court to decide all issues and resolve all factual

disputes.” See id. at 1346 (quotations and emphasis omitted, alteration adopted).

The appellate corollary of this rule is that, in certain circumstances, we will review

a decision that on its face purports to be a summary judgment under the more

deferential standard applied to a judgment following a bench trial. See Vetter,
599 F.2d at 632-33. Under that standard of review, we still review legal questions

de novo, but, importantly, we review factual findings only for clear error, drawing

all inferences in favor of the district court’s decision. Id. at 632. Review under

this decidedly more deferential standard is appropriate when it appears that the


                                           14
               Case: 15-11509        Date Filed: 07/26/2016       Page: 15 of 50


parties intended to submit the case to the district court for final resolution, not for

summary judgment, and that the district court in fact decided the case on that basis.

See id. at 632-33.2

       In the unique circumstances of this case, we think the district court’s

decision is better understood as a judgment entered after a bench trial. For starters,

the parties “expressly stipulated to an agreed set of facts” and “in effect submitted

the case to the court for trial on an agreed statement of facts embodied in a limited

written record, which would have enabled the [district] court to decide all issues

and resolve all factual disputes.” Ga. State Conf. of NAACP, 775 F.3d at 1346.

At the November 4th and December 3, 2014 hearings, the parties agreed that the

summary judgment submissions, pretrial stipulations, and proposed factual

findings constituted the full record before the court and that the presentation of

additional evidence or live witness testimony would be unnecessary.                         FIU’s

counsel understood the December 3rd presentation to be “essentially a summary

       2
          Accord, e.g., Allen v. United Mine Workers, 726 F.2d 352, 353 (7th Cir.1984) (“When,
as in this case, the trial court with the parties’ acquiescence treats the hearing on cross-motions
for summary judgment as the trial and enters (as it did) findings of fact and conclusions of law as
required in a bench trial . . . , its findings can be overturned on appeal only if they are clearly
erroneous.”); Wilson v. Block, 708 F.2d 735, 745 n.7 (D.C. Cir. 1983) (“We thus find that the
plaintiffs agreed to the disposition of the claim on the written record.”); Nielsen v. W. Elec. Co.,
603 F.2d 741, 743 (8th Cir.1979) (declining to treat the district court’s resolution as a summary
judgment where“[t]he record reflect[ed] that both parties treated the proceedings as a trial on the
factual issues[,] . . . [and p]laintiff’s counsel conceded at oral argument that he presented all
available evidence in support of his position”); Starsky v. Williams, 512 F.2d 109, 112 (9th Cir.
1975) (concluding the district court properly resolved factual disputes without holding a trial
where “the parties in fact agreed that all of the underlying material facts were those reflected by
the written record”).


                                                15
              Case: 15-11509     Date Filed: 07/26/2016     Page: 16 of 50


judgment argument but also a closing argument type of presentation in a bench

trial,” and also significantly told the district court that, to the extent that there were

material factual disputes between the parties, it could “become a fact finder to that

extent.” The parties clearly agreed that the district court could treat the stipulated

record as a record after a bench trial and resolve factual disputes where necessary.

       “Treating this case as a trial on a stipulated record clearly seems more

consistent with the district court’s actions.” Vetter, 599 F.2d at 632. At the

November 4 status conference, the district court stated that it would hold a hearing

where the parties could “sum up” their pleadings “instead of scheduling a five day

trial.” And, at the beginning of the December 3 hearing, the court explained that it

was conducting a hearing “on cross motions for summary judgment slash bench

trial.” Thus, the December 3 hearing was “a hearing on the motions for summary

judgment in which the facts were fully developed,” Ga. State Conf. of NAACP,
775 F.3d at 1346, which was intended as a substitute for (not a possible precursor

to) a bench trial.

       What’s more, the district court’s opinion reads far more like a judgment by a

factfinder after a bench trial than a summary judgment ruling. While the district

court opened with an explication of the Rule 56 summary judgment standard and a

citation to the former Fifth Circuit’s decision in Nunez, it mischaracterized the

Nunez decision as permitting it to “make factual determinations,” which Nunez


                                           16
             Case: 15-11509    Date Filed: 07/26/2016   Page: 17 of 50


plainly does not allow a court to do at the summary judgment stage. See Nunez,
572 F.2d at 1123-24 (allowing district court to draw inferences “from what has

been incontrovertibly proved”). If the district court intended to draw inferences

against the non-moving party and resolve factual disputes -- which plainly it did

throughout its opinion -- then it effectively performed the function of conducting a

bench trial on a stipulated record, not a summary judgment ruling under the Nunez

framework. Moreover, after its opening discussion of the summary judgment

standard, the opinion is utterly devoid of any reference to that method of review.

Nowhere did the district court find or imply, as we would have expected in an

opinion granting summary judgment, that “there is no genuine dispute as to any

material fact” or that FNU is “entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Rather, it granted judgment in favor of FNU on FIU’s federal

trademark claim (as well as its other claims) because FIU had “failed to establish

that FNU’s mark creates a likelihood of confusion.” Thus, it seems to us that the

district court effectively conducted a bench trial on a stipulated record, making

many critical findings of fact along the way.

      Finally, viewing the district court’s decision as a judgment rendered after a

bench trial is consistent with the substance of FIU’s arguments on appeal. In its

appellate briefing, FIU cites the summary judgment standard, but does not argue

that there were material factual disputes that precluded the district court from


                                         17
               Case: 15-11509        Date Filed: 07/26/2016       Page: 18 of 50


granting summary judgment in FNU’s favor. Instead, it says, the “overwhelming

material evidence” supported its claims, and the district court “should have

concluded that FNU’s 2012 adoption of Florida National University and FNU

constituted     trademark       infringement,        unfair   competition,      and     dilution.”

Furthermore, and equally significant, FIU does not ask us to remand this case to

the district court in order to conduct a trial on the merits; rather, it only asks this

Court to reverse the district court’s final judgment and remand for the district court

to enter final judgment in its favor. Thus, it seems to us that the crux of FIU’s

argument is that the district court incorrectly assessed the weight of the evidence.

       For all of these reasons, we think it more accurate and better to view the

district court’s decision in this case as the entry of judgment after conducting a

bench trial. 3 Accordingly, “we review the district court’s conclusions of law de

novo and the district court’s factual findings for clear error.” Tartell v. S. Fla.


       3
          In Useden, we declined to apply “a relaxed standard of review for all cases in which the
district court judge, rather than a jury, would be the ultimate trier of fact were the action to
proceed to trial.” 947 F.2d at 1572-73. However, none of the three factors that we rely on today
-- the parties’ consent to allow the district court to find facts and render a final judgment on the
stipulated record, the district court’s and parties’ intent to substitute a final summary judgment
hearing for a bench trial, and the appellant only seeking a remand for entry of final judgment in
its favor -- was present in Useden. Nothing in Useden suggests that the parties had “in effect
submitted the case to the court for trial on an agreed statement of facts embodied in a limited
written record, which would have enabled the [district] court to decide all issues and resolve all
factual disputes.” Ga. State Conf. of NAACP, 775 F.3d at 1346. Moreover, in Useden the
appellant challenged the district court’s grant of summary judgment to the defendants and, unlike
FIU, did not merely urge the appellate court to remand for entry of judgment in its favor. See
Useden, 947 F.2d at 1565, 1569.



                                                18
             Case: 15-11509     Date Filed: 07/26/2016   Page: 19 of 50


Sinus & Allergy Ctr., Inc., 790 F.3d 1253, 1257 (11th Cir. 2015) (quotation

omitted). “‘A finding is ‘clearly erroneous’ when although there is evidence to

support it, the reviewing court on the entire evidence is left with the definite and

firm conviction that a mistake has been committed.’”             Sovereign Military

Hospitaller Order of Saint John of Jerusalem of Rhodes & of Malta v. Fla. Priory

of the Knights Hospitallers of the Sovereign Order of Saint John of Jerusalem,

Knights of Malta, The Ecumenical Order (“Sovereign Military”), 809 F.3d 1171,

1180 (11th Cir. 2015) (quotation omitted) (quoting United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948)). “Where there are two permissible views of the

evidence, the factfinder’s choice between them cannot be clearly erroneous.”

Holladay v. Allen, 555 F.3d 1346, 1354 (11th Cir. 2009) (quoting Anderson v.

Bessemer City, 470 U.S. 564, 574 (1985)) (quotation omitted).

                                         III.

      Under the Lanham Act, 15 U.S.C. § 1114(1), a defendant is liable for

trademark infringement if, without consent, he uses “in commerce any

reproduction, counterfeit, copy, or colorable imitation of a registered mark” that “is

likely to cause confusion, or to cause mistake, or to deceive.” Our case law makes

it clear that, in order to prevail on a federal trademark infringement claim under

§ 1114, FIU had to demonstrate (1) that its marks had priority over FNU’s marks,

and (2) that FNU’s marks were likely to cause consumer confusion. See Frehling


                                         19
             Case: 15-11509     Date Filed: 07/26/2016   Page: 20 of 50


Enters., Inc. v. Int’l Select Grp., Inc., 192 F.3d 1330, 1335 (11th Cir. 1999). The

parties agree that FIU’s marks had priority over FNU’s marks, so we need only ask

whether the district court clearly erred in finding that FIU failed to establish that

FNU’s marks created a likelihood of confusion.

      We consider seven factors in assessing whether or not a likelihood of

consumer confusion exists: (1) the strength of the allegedly infringed mark; (2) the

similarity of the infringed and infringing marks; (3) the similarity of the goods and

services the marks represent; (4) the similarity of the parties’ trade channels and

customers; (5) the similarity of advertising media used by the parties; (6) the intent

of the alleged infringer to misappropriate the proprietor’s good will; and (7) the

existence and extent of actual confusion in the consuming public.            Tana v.

Dantanna’s, 611 F.3d 767, 774-75 (11th Cir. 2010). Of these factors, the type of

mark and the evidence of actual confusion are the most important. See Aronowitz

v. Health-Chem Corp., 513 F.3d 1229, 1239 (11th Cir. 2008). Notably, we review

the district court’s findings as to each factor and its ultimate conclusion regarding

the likelihood of confusion only for clear error. See N. Am. Med. Corp. v. Axiom

Worldwide, Inc., 522 F.3d 1211, 1220 (11th Cir. 2008). Moreover, a district

court’s error “in its analysis of one of the subsidiary factors in the likelihood of

confusion test is not enough to allow us to overturn the district court’s decision.”

AmBrit, Inc. v. Kraft, Inc., 812 F.2d 1531, 1545 (11th Cir. 1986). “Rather, we


                                         20
             Case: 15-11509     Date Filed: 07/26/2016   Page: 21 of 50


must be convinced that the district court’s ultimate conclusion -- that the plaintiff

established a likelihood of confusion -- is clearly erroneous.” Id.

      In analyzing the likelihood of confusion in this case, we are also mindful

that “sophisticated consumers [of complex goods or services] . . . are less likely to

be confused than casual purchasers of small items.”         Welding Servs., Inc. v.

Forman, 509 F.3d 1351, 1361 (11th Cir. 2007); see also Freedom Sav. & Loan

Ass’n v. Way, 757 F.2d 1176, 1185 (11th Cir. 1985) (“The sophistication of a

buyer certainly bears on the possibility that he or she will become confused by

similar marks.”). Importantly, the district court recognized that students looking

for a college to attend are likely to be relatively sophisticated and knowledgeable

because of the nature, importance, and size of the investment in a college

education. As one court has observed: “[I]t is hard to imagine a more important or

expensive purchase than a college education. The degree of care and thought

involved in choosing a college is undoubtedly higher than that required for most

purchases.” Savannah Coll. of Art & Design, Inc. v. Houeix, 369 F. Supp. 2d 929,

956 (S.D. Ohio 2004).

      In its complaint, FIU claimed that four of its trademarks were violated by

FNU’s name change and adoption of new logos: its word mark for the name

“Florida International University,” and its three design marks featuring the initials

“FIU” in blue and gold alongside a panther or the full name. The district court did


                                         21
              Case: 15-11509      Date Filed: 07/26/2016      Page: 22 of 50


not analyze whether the two schools’ logos were confusingly similar, but instead

focused on their names and acronyms. On appeal, FIU argues only that FNU’s use

of its new name and acronym is likely to cause confusion with FIU’s word mark

and acronym. FIU has thus abandoned any claim that the design marks (which

bear no resemblance to each other) are confusingly similar. See Little v. T-Mobile

USA, Inc., 691 F.3d 1302, 1306 (11th Cir. 2012) (claims not raised in appellate

briefing are deemed abandoned). Accordingly, we analyze only whether FNU’s

use of its new name and acronym is likely to cause confusion with FIU’s word

mark and acronym. 4

              1. Strength of FIU’s Mark

       The allegedly infringed mark’s strength is the second most important factor

in the seven-factor balancing test. Sovereign Military, 809 F.3d at 1182. “The

stronger the mark, the greater the scope of protection accorded it[;] the weaker the

mark, the less protection it receives.” Frehling Enters., 192 F.3d at 1335. Our case

law instructs us that a factfinder should assess the strength of a mark in two ways.

See id. First, it classifies the mark as “generic,” “descriptive,” “suggestive,” or


       4
          FIU does not own a separate word mark for the acronym “FIU.” But abbreviations of
registered trademarks, including “acronyms or abbreviations made up of the first letters of a
corporate or business name,” are “just as entitled to legal protection as the original full
trademark.” 1 McCarthy on Trademarks and Unfair Competition § 7:18 (4th ed. 2016). “If the
public has come to shorten a trademark into a nickname, then the nickname is entitled to
independent legal protection as a mark.” Id. FNU does not contest that FIU’s acronym is
entitled to at least some level of legal protection.


                                             22
             Case: 15-11509     Date Filed: 07/26/2016   Page: 23 of 50


“arbitrary” based on the relationship between the mark and the service or good it

describes. Id. Generic marks are the weakest and are not entitled to protection --

they refer to a class of which an individual product is a member (for example,

“liquor store” used in connection with the sale of liquor). Descriptive marks

describe a characteristic or quality of an article or service (for example, “vision

center” denoting a place where glasses are sold).        Suggestive marks suggest

characteristics of the goods and services and require imaginative effort by the

consumer in order to be understood as descriptive (such as “penguin” being

applied to refrigerators). Finally, arbitrary marks -- the strongest of the four

categories -- bear no relationship to the product (e.g., “Sun Bank” is arbitrary when

applied to banking services). Id. Not surprisingly, then, arbitrary marks are the

strongest of the four categories. Id. at 1335-36. Then, after categorizing the nature

of the mark, the factfinder considers “the degree to which third parties make use of

the mark.” Id. at 1336. “The less that third parties use the mark, the stronger it is,

and the more protection it deserves.” Id.

      A mark’s strength is enhanced if it has “incontestable” status. See id. A

mark is “incontestable” if it has been registered for five years with the Patent &

Trademark Office (“PTO”), its holder has filed the affidavit required by 15 U.S.C.

§ 1065(3) with the PTO, and the PTO has accordingly declared the mark

“incontestable.” Id. “An incontestable mark is presumed to be at least descriptive


                                         23
             Case: 15-11509    Date Filed: 07/26/2016   Page: 24 of 50


with secondary meaning, and therefore a relatively strong mark.”         Sovereign

Military, 809 F.3d at 1183 (quotation omitted). In this case, the parties stipulated

that FIU’s word mark was incontestable.

      The district court observed that, viewed in isolation, the terms comprising

FIU’s word mark were either generic or descriptive.           But, in light of its

incontestable status, the court appropriately presumed that FIU’s mark was

relatively strong.   Nonetheless, it determined that FNU had rebutted the

presumption of strength by showing extensive third-party use of the mark,

explaining that FNU had identified “13 other entities using the terms ‘Florida’ and

‘University’ -- all of which are aimed at the same education marketplace as FIU.”

Thus, the district court adjudged FLORIDA INTERNATIONAL UNIVERSITY

and the attendant acronym to be “relatively weak.”

      On appeal, FIU argues that its word mark is “strong and distinctive,”

challenging the district court’s conclusion on three grounds: first, FNU’s evidence

of third-party use was inadequate to effect the strength of FIU’s mark; next, the

trial court erred by focusing only on FIU’s mark’s “conceptual strength” and

ignoring evidence of their “commercial strength”; and, finally, it could not

logically have found that FIU’s mark was weak in light of the court’s subsequent

conclusion that it was “famous” within the meaning of the Florida Anti-Dilution

Act, Fla. Stat. § 495.151. We remain unpersuaded.


                                          24
             Case: 15-11509     Date Filed: 07/26/2016   Page: 25 of 50


      For starters, FIU attacks the district court’s heavy reliance on third-party use

to diminish the strength of its mark because, in its view, the evidence of third-party

use was both numerically and substantively inadequate to weaken its mark. This

Court has long recognized that the extent of third-party use of a mark is an

essential factor in determining a mark’s strength. See John H. Harland Co. v.

Clarke Checks, Inc., 711 F.2d 966, 975 (11th Cir. 1983). Indeed, we’ve said that a

“strong trademark is one that is rarely used by parties other than the owner of the

trademark, while a weak trademark is one that is often used by other parties.” Id.

at 973-74 (quotation omitted). Thus, the number of third-party users is important,

but there is no hard-and-fast rule establishing a single number that suffices to

weaken a mark. Rather, in assessing the impact of third-party uses, we consider

“the entire name a third party uses, as well as the kind of business in which the

user is engaged.” Safeway Stores, Inc. v. Safeway Discount Drugs, Inc., 675 F.2d
1160, 1165 (11th Cir. 1982).

      In this case, the district court reasonably found as a fact that extensive third

party use diminished the strength of FIU’s word mark and acronym. Excluding

FIU and FNU, twelve other higher education institutions in the state of Florida use

both “Florida” and “University” in their names (and the letters “F” and “U” in their

initials): Florida A&M University (FAMU), Florida Atlantic University (FAU),

Florida Christian University (FCU), Florida Gulf Coast University (FGCU),


                                         25
               Case: 15-11509       Date Filed: 07/26/2016       Page: 26 of 50


Florida Memorial University (FMU), Florida Polytechnic University (FPU),

Florida State University (FSU), University of Central Florida (UCF), University of

Florida (UF), University of North Florida (UNF), University of South Florida

(USF), and University of West Florida (UWF). 5 Indeed, eleven of these twelve

universities are members of Florida’s State University System, like FIU. Twelve

third-party uses can be sufficient to diminish the distinctiveness of a mark. See

AmBrit, 812 F.2d at 1539 (affording lesser protection where 8 third-party users in

the same market employed similar trade dress); see also El Chico, Inc. v. El Chico

Café, 214 F.2d 721, 725 (5th Cir. 1954) (finding 27 instances of third-party use of

“Chico,” “El Chico,” and similar names “for various products and articles” was

sufficient to classify “El Chico” mark as weak); Homes & Land Affiliates, LLC v.

Homes & Loans Magazine, LLC, 598 F. Supp. 2d 1248, 1261 (M.D. Fla. 2009)

(finding “widespread third-party use” based on 18 instances).

       Considering the frequency of third-party use and in context, it seems to us

that FIU operates in a crowded field of similar names. Looking at the full name

the third parties use, see Safeway Stores, 675 F.2d at 1165, all twelve of the other

universities use two of the three words that FIU uses in its name. And five of them

have three-word names that differ by only one word, and acronyms that differ by


       5
         The district court said that there were thirteen such universities, presumably because it
included FIU in its total.


                                               26
             Case: 15-11509    Date Filed: 07/26/2016   Page: 27 of 50


only one letter. And in considering the “kind of business in which the user[s] [are]

engaged,” id., we cannot help but observe that all of these similarly named

businesses operate in the same general field that FIU occupies: post-secondary

education.   Moreover, all of the third-party users are located in, and target

customers in the same general geographic area: Florida. In fact, one of them --

Florida Memorial University -- operates in Miami-Dade County, along with FIU

and FNU. These factors amply support the district court’s determination that FIU

operates in a crowded field of three-word university names that involve the words

“Florida” and “University,” and that these names, therefore, are not particularly

distinct to consumers. There was nothing in the record to suggest that potential

students and others were prone to distinguish FIU’s name from the others in this

crowded field. Accordingly the district court’s conclusion was reasonable.

      Next, FIU claims that the district court erroneously disregarded evidence of

its mark’s “commercial strength,” evaluating only its “conceptual strength.”

Conceptual strength evaluates a mark’s placement on the spectrum of marks

(arbitrary or generic), whereas commercial strength measures the marketplace’s

recognition value of the mark.        2 McCarthy on Trademarks and Unfair

Competition (“McCarthy”) § 11:83 (4th ed. 2016). It is surely true that focusing

solely on conceptual strength is an “incomplete” method of analysis, since we are

also required to examine “the marketplace strength of the mark at the time of


                                        27
            Case: 15-11509    Date Filed: 07/26/2016   Page: 28 of 50


litigation or at the time registration is sought.” Id. Thus, as we’ve explained,

“even if [a] mark initially was weak, it may . . . subsequently acquire[] strength

through [its owner’s] promotional efforts.” John H. Harland, 711 F.2d at 974 n.13.

Indeed, an initially weak mark “may, by reason of subsequent use and promotion,

acquire such distinctiveness that it can function as a significant indication of a

particular producer as source of the goods with which it is used.” Id. (quotation

omitted). “Determining the strength of any mark requires weighing either or both

circumstantial evidence of advertising and promotion and direct evidence of

consumer recognition, such as by a survey.” 2 McCarthy § 11:83.

      The practical problem with FIU’s argument, however, is that FIU didn’t

offer any direct evidence of commercial strength. To be sure, FIU has spent

substantial time, energy, and effort in promoting its mark, and has continually

educated students over the past 50 years under the name FIU.            The parties

stipulated that FIU spends approximately $15 million annually on marketing and

community outreach and engagement efforts, including advertising and promoting

its mark through its athletic programs, radio advertisements, its website, and by

publishing FIU Magazine. But, in isolation, evidence of promotion efforts is not

sufficient to establish a mark’s commercial strength because it tells us precious

little about the efficacy of those efforts in creating marketplace recognition of

FIU’s mark.    Absent comparative evidence establishing that FIU has spent


                                       28
                Case: 15-11509      Date Filed: 07/26/2016      Page: 29 of 50


substantially more on advertising than its competitors in the field of higher

education, or “direct evidence of consumer recognition,” 2 McCarthy § 11.83,

FIU’s promotional efforts do not establish that its mark has acquired “such

distinctiveness that it can function as a significant indication of a particular”

university among others in the same market. John H. Harland, 711 F.2d at 974 n.

13 (quotation omitted). There simply was not sufficient evidence of commercial

strength in the record to require the district court to ignore the substantial third-

party usage.6

       FIU also claims that the district court reached inconsistent conclusions

when, on the one hand, it found that FIU’s word mark was relatively weak but, on

the other hand, in a subsequent assessment of FIU’s state law trademark dilution

claim, determined that the mark was “famous” within the meaning of the Florida

Anti-Dilution Act, Fla. Stat. § 495.151. Florida’s anti-dilution statute provides a

cause of action for owners of marks that are “famous in [Florida]” against

defendants whose “use of a mark or trade name . . . is likely to cause dilution of the

distinctive quality of the famous mark,” and it lists eight non-exhaustive factors

that the courts should consider in determining whether a mark is famous. Id. §


       6
          Evidence of commercial strength would likely have been particularly important in this
case. For example, it’s difficult to imagine a more generic name for a university in Florida than
“University of Florida” or “Florida State University,” but few people who have turned on a
television on a Saturday afternoon would think that those names lack recognition in the
marketplace of post-secondary education.


                                               29
             Case: 15-11509     Date Filed: 07/26/2016   Page: 30 of 50


495.151(1). As the district court recognized, courts interpreting Florida’s anti-

dilution statute have concluded that to be “famous” a mark must be very strong and

distinctive. See, e.g., MPS Entm’t, LLC v. Abercrombie & Fitch Stores, Inc., No.

11-24110-CIV, 2013 WL 3288039, at *16 (S.D. Fla. June 28, 2013) (“To be

‘famous’ in the context of a trademark dilution claim, ‘[t]he mark must have a

degree of distinctiveness and strength beyond that needed to serve as a trademark;

it must be ‘truly prominent and renowned.’” (quoting HBP, Inc. v. Am. Marine

Holdings, Inc., 290 F. Supp. 2d 1320, 1338 (M.D. Fla. 2003)); accord 4 McCarthy

§ 24:104 (“A trademark cannot be ‘famous’ unless it is ‘distinctive,’ but it can

certainly be ‘distinctive’ without being ‘famous.’”). In discussing FIU’s dilution

claim, the court found that FIU’s marks were famous based on FIU’s

“longstanding and widespread use of the marks . . . combined with [their] federal

registration.”

      We agree with FIU that the district court’s fame finding is in some tension

with its conclusion that FIU’s word mark is “relatively weak,” particularly because

the main factor the court relied on in finding that the mark was relatively weak --

the extent of third-party use -- also cuts against a finding of fame. See Fla. Stat. §

495.151(1)(g). But we don’t think this flaw in the court’s reasoning proves that

there’s anything erroneous about the court’s ultimate conclusion that FIU’s mark

was weak. The district court only referenced three of the statutory factors in


                                         30
             Case: 15-11509     Date Filed: 07/26/2016   Page: 31 of 50


support of its fame finding -- duration and extent of use, duration and extent of

advertising, and federal registration -- and ignored the other five factors identified

by the state legislature in the statute. See id. § 495.151(a) (distinctiveness of mark

in Florida); id. § 495.151(d) (geographic area in which mark is used); id. §

495.151(e) (trade channels); id. § 495.151(f) (degree of recognition); id.

§ 495.151(g) (third-party use). Moreover, the district court may not have fully

considered whether FIU’s mark was famous because, as we explain below, it

concluded that FIU’s dilution claim failed for other reasons. Quite simply, the

district court’s brief and unnecessary analysis of FIU’s mark’s fame does not cast a

long shadow on the rest of its careful analysis.

       In sum, we can discern no clear error in the district court’s finding that

FIU’s word mark is relatively weak. However, relatively weak marks are still

entitled to a narrow range of protection. See John H. Harland, 711 F.2d at 975.

Therefore, we are also obliged to examine the other six factors in order to

determine whether, as a whole, the district court’s likelihood-of-confusion

determination was sound.

             2. Similarity of marks

      The second factor in the likelihood-of-confusion analysis requires the

factfinder to compare the plaintiff’s marks with the defendant’s marks and measure

their similarity. Sovereign Military, 809 F.3d at 1186. The greater the similarity,


                                          31
             Case: 15-11509    Date Filed: 07/26/2016   Page: 32 of 50


the greater the likelihood of confusion. Id. Two marks need not be identical to

support a finding of infringement, and the key question remains whether the marks

are sufficiently similar “to deceive the public.” Saxlehner v. Eisner & Mendelson

Co., 179 U.S. 19, 33 (1900). We consider the overall impression created by the

marks, and do not simply compare isolated features. Sovereign Military, 809 F.3d

at 1186.   Relevant points of comparison include “the appearance, sound and

meaning of the marks, as well as the manner in which the marks are used.” John

H. Harland, 711 F.2d at 975. If a trademark operates in a crowded field of “similar

marks on similar goods or services,” slight differences in names may be

meaningful because consumers “will not likely be confused between any two of

the crowd and may have learned to carefully pick out one from the other.”

2 McCarthy § 11:85.

      The district court acknowledged that “Florida International University” and

“Florida National University” (and the acronyms FIU and FNU) are similar in

sound and appearance, but determined that the difference in the meaning of the

words “national” and “international” outweighed any similarity. It explained that,

in common usage, the two terms are used as antonyms to describe the domestic or

overseas character of something and, therefore, they are not “so closely aligned as

to create a likelihood of confusion among consumers.” Moreover, the court found,

other universities use very similar acronyms and, therefore, FNU’s acronym does


                                        32
             Case: 15-11509    Date Filed: 07/26/2016   Page: 33 of 50


not increase the likelihood that a reasonable consumer would be confused as to the

source of the services that it represents. FIU disagrees because, it argues, the

names are quite similar and certain dictionaries define “national” as a subset of

“international.”

      Again we remain unpersuaded.         For starters, the parties stipulated that

Merriam-Webster’s On-line Dictionary classifies “international” as a “near

antonym” of national. The district court reasonably attributed more weight to the

meanings than to the appearance and sound of the marks, especially in a field

where so many competitors have names that appear and sound similar. Moreover,

in a crowded field of similar acronyms, the district court reasonably found that the

addition of one more school identifying itself with an acronym containing the

letters F and U would not materially add to the confusion. This is especially true in

a field like post-secondary education, where the primary consumers -- potential

students (and likely their parents too) -- generally spend a substantial amount of

time and energy learning about their options before choosing a school and are,

therefore, unlikely to be confused by similar names. See Welding Servs., 509 F.3d

at 1361.    Accordingly, we can find no clear error in the district court’s

determination that the names and acronyms were not confusingly similar.

             3. Similarity of products




                                         33
             Case: 15-11509    Date Filed: 07/26/2016    Page: 34 of 50


      The third factor asks whether the parties’ services “are the kind that the

public attributes to a single source.” Frehling Enters., 192 F.3d at 1338. The test

is not whether the products can be readily distinguished, but rather whether the

goods are “so related in the minds of consumers that they get the sense that a single

producer is likely to put out both goods.” Id. The focus is on “the reasonable

belief of the average consumer as to what the likely source of the goods [is].” Id.

The district court recognized that almost half of FNU’s students were seeking

associate’s degrees, which FIU does not offer, and another 21% were taking only

ESL classes, which FIU generally offers only to prepare students for their full-time

enrollment. Nevertheless, because FNU offers several bachelor’s degree programs

and one master’s program that overlap with those offered by FIU, the court found

that a reasonable consumer could conclude that the services provided by FIU and

FNU are attributable to a similar source. The parties agree that this factor weighs

in favor of FIU’s infringement claim, so we accept the district court’s

determination.

             4. Similarity of retail outlets and customers

      The fourth factor takes into consideration where, how, and to whom the

parties’ products are sold. See Frehling Enters., 192 F.3d at 1339. Dissimilarities

between the manner of sale and the typical customers of the parties’ services lessen

the possibility of confusion. Id. Direct competition between the parties is not


                                         34
             Case: 15-11509    Date Filed: 07/26/2016    Page: 35 of 50


required for this factor to weigh in favor of a likelihood of confusion. Id. That is,

the parties’ outlets and customer bases need not be identical, but some degree of

overlap should be present for this factor to support a finding of likelihood of

confusion. Id.

      The district court found that there were significant differences in the students

looking to attend the two schools because: most FNU students are seeking

associate’s degrees or ESL programs that FIU doesn’t provide; FIU targets

students who are directly out of high school and seeking a four-year degree,

whereas most FNU students have been out of high school for an average of ten

years; and, unlike FIU, FNU doesn’t require students to submit standardized test

scores prior to admission. However, the court also noted that both schools offer

identical bachelor’s and master’s degrees as well as online courses and, therefore,

they have some potential overlap in prospective students.          In light of these

competing considerations, the court found that this factor weighed in favor of

finding a likelihood of confusion, but did not merit much weight in the overall

analysis. FIU says that the district court erred in discounting the significance of

this factor because there is significant overlap in the two schools’ potential

students and their campuses are “virtually identical.”

      First, it seems plain to us that there simply isn’t much of an overlap in the

two schools’ potential student bodies. It is undisputed that nearly 50% of FNU’s


                                         35
             Case: 15-11509     Date Filed: 07/26/2016   Page: 36 of 50


students are enrolled in an Associate of Arts or Associate of Science Program -- a

type of degree that FIU does not even offer. And over 21% of FNU’s students are

enrolled in a developmental program for ESL. While FIU says that it, too, offers

ESL programs, its programs are intended only for students “seeking to enter

college or professional schools” -- a distinction the district court found meaningful.

To be sure, both schools offer overlapping bachelor’s and master’s degrees. But

90% of FIU’s bachelor’s degree candidates matriculate straight from South Florida

high schools, whereas most of FNU’s students have been out of high school for a

decade on average. Moreover, while FIU generally offers a “traditional” four-year

college experience for recent graduates, which includes living on campus, almost

all of FNU’s students commute to class at night after work. In short, the district

court reasonably found that the two schools do not “cater to the same general kinds

of individuals.” Safeway Stores, 675 F.2d at 1166.

      We also see little resemblance in the “retail outlets” of the two schools, i.e.,

the campuses and websites where students can take classes. FIU has two major

campuses in South Florida: the Modesto A. Maidique Campus in west Miami-

Dade County and the Biscayne Bay Campus in North Miami Beach. FIU has

described the Maidique Campus as a “342-acre metropolis” containing residential

halls, an eight-story library, a nature preserve, an athletic stadium, and an art

museum. FNU also has two main campuses in South Florida, each consisting of a


                                         36
             Case: 15-11509     Date Filed: 07/26/2016    Page: 37 of 50


single building: the “Hialeah Campus” in Hialeah, and the smaller “South

Campus,” which is located approximately two miles from FIU’s Maidique

Campus. FNU’s single-building campuses do not offer any on-campus housing for

students. Considering these striking differences in the two schools’ campuses, the

district court reasonably concluded that potential students were unlikely to confuse

an FNU single-building campus for an FIU “metropolis.” It’s also true that the two

schools offer online courses, but they each do so through their own website, which

“would dispel rather than cause confusion . . . because the websites are separate

and distinct, suggesting two completely unrelated [] entities.” Tana, 611 F.3d at

778. Considering these differences, we can find no clear error in the district

court’s decision to discount the weight of this factor.

             5. Similarity of advertising media

      Controlling law also requires that we compare the parties’ advertisements

and the audiences they reach. Sovereign Military, 809 F.3d at 1188. “The greater

the similarity, the greater the likelihood of confusion.”         Id. (quotation and

alteration omitted). Our cases do not require identity of advertising methods; “the

standard is whether there is likely to be significant enough overlap in the [audience

of the advertisements] that a possibility of confusion could result.”       Frehling

Enters., 192 F.3d at 1340.




                                          37
             Case: 15-11509    Date Filed: 07/26/2016    Page: 38 of 50


      The district court found that there was minimal overlap in the audience of

the two schools’ advertising. Even though both parties advertise in the same types

of printed publications, the court found that there was no evidence that any of the

readers of FIU’s publications were likely to also read magazines or other

publications in which FNU advertises. However, the court found one aspect of

overlap in the parties’ advertising methods: both FIU and FNU advertise on the

same South Florida radio station, WLRN, a National Public Radio member station.

The court adjudged this overlap sufficient to create some likelihood that the same

consumers would be exposed to both schools’ marks, but, again, found this factor

to merit little weight in the overall scheme of things. Again, the district court’s

assessment was a reasonable one. The key question in assessing similarity of

advertising media is whether the parties’ ads are likely to reach the same audience.

The evidence tended to show substantial overlap in the types of advertising

methods used by the parties (magazines, Internet banner ads, and print media), but,

as far as we can tell, the only evidence of overlap in the audience was in the radio

advertisements. Accordingly, the district court reasonably concluded that this

factor weighed only slightly in favor of finding a likelihood of confusion.

             6. FNU’s intent

      “If it can be shown that a defendant adopted a plaintiff’s mark with the

intention of deriving a benefit from the plaintiff’s business reputation, this fact


                                         38
              Case: 15-11509      Date Filed: 07/26/2016      Page: 39 of 50


alone may be enough to justify the inference that there is confusing similarity.”

Frehling Enters., 192 F.3d at 1340; see also AmBrit, 812 F.2d at 1542.                    In

examining this factor, the district court had to determine whether FNU “had a

conscious intent to capitalize on the plaintiff’s business reputation, was

intentionally blind, or otherwise manifested improper intent” in adopting its new

name and acronym. Custom Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d
641, 648 (11th Cir. 2007) (quotations and alteration omitted).

       The district court found that FNU’s prior knowledge of FIU’s marks was

insufficient to create an inference of improper intent, and that the prior litigation

between FIU and FNU related to FNU’s name change to “Florida International

College” was not persuasive evidence of improper intent because the parties had

peacefully coexisted for more than twenty years after settling that lawsuit.

Accordingly, the court found that the intent factor weighed against finding a

likelihood of confusion.

       FIU argues, in essence, that the district court drew the wrong inference from

the parties’ litigation history, and that the prior trademark suit requires a

presumption that FNU acted improperly in changing its name. We acknowledge

that FNU’s shifting explanations for its name change,7 combined with its history of


       7
         At the outset of this litigation, FNU contended that it changed its name to include
“university” because it believed its accrediting body required the name change once FNU began
(continued on next page)
                                             39
               Case: 15-11509      Date Filed: 07/26/2016       Page: 40 of 50


choosing names similar to FIU’s, could have supported a finding of wrongful

intent. But, as the district court observed, the parties had peacefully coexisted for

over twenty years after their prior litigation, and FNU has provided a plausible

explanation for why it added the word “University” to its name. Considering these

mixed indicia of FNU’s intent in adopting its new name, we think that there were

at least two permissible ways to view the evidence. Therefore, the district court’s

finding that FNU’s name change was not improperly motivated was not clearly

erroneous. See Anderson, 470 U.S. at 574.

              7. Actual confusion

       Evidence of confusion by actual or potential customers is, of course, the best

evidence of a likelihood of confusion. Frehling Enters., 192 F.3d at 1340. “[T]he

quantum of evidence needed to show actual confusion is relatively small.” See

Caliber Auto. Liquidators, Inc. v. Premier Chrysler, Jeep, Dodge, LLC, 605 F.3d
931, 937 (11th Cir. 2010) (quotation omitted). In assessing the weight of evidence

of actual confusion, we must consider who was confused and how they were

confused: “Short-lived confusion or confusion of individuals casually acquainted

with a business is worthy of little weight, . . . while confusion of actual customers

of a business is worthy of substantial weight.” Safeway Stores, 675 F.2d at 1167;


offering master’s degrees. When this explanation was revealed to be false, FNU explained that it
changed its name because attending a “university” is more appealing to foreign students than
attending a “college.”


                                              40
             Case: 15-11509    Date Filed: 07/26/2016   Page: 41 of 50


see also Aronowitz, 513 F.3d at 1239-40 (“With regard to actual confusion, we

have specifically accorded ‘substantial weight’ to evidence that actual customers

were confused by the use of a mark as opposed to other categories of people.”).

We’ve found that even two instances of actual confusion is “worthy of some

consideration” when the right people are confused in the right way. See Safeway

Stores, 675 F.2d at 1167.

      The parties stipulated that “[t]here has never been a single known instance

during the application process where a prospective student has applied for

admission to either FNU or FIU under the impression that FNU was associated

with FIU.” However, FIU produced evidence of two instances of alleged actual

customer confusion: a July 7, 2014 email from a FedEx employee to an FIU

administrator asking whether FNU “is accredited with FIU”; and a May 28, 2014

letter sent to FNU from a California high school student who requested

information regarding “both admission to and programs at Florida International

University” because she was investigating “the various colleges and universities

[that she was] considering attending” as part of a sophomore class project. FIU

also provided hearsay testimony from its Rule 30(b)(6) designee that some of its

employees were “confused” by FNU’s new name. And FIU submitted evidence

that, on one occasion, a WLRN radio announcer who was reading an FNU

advertisement said “Florida Int -- Florida National University.”


                                         41
              Case: 15-11509     Date Filed: 07/26/2016    Page: 42 of 50


      The district court determined that the FedEx employee’s email was entitled

to little weight because it was unclear whether she was an actual consumer of

higher education services. It found that the high school student’s letter merited

greater consideration because she was a potential FIU applicant, but determined

that “a sole, de minimis instance of consumer confusion is not enough to militate in

favor of [] finding a likelihood of confusion.” The court did not credit FIU’s

hearsay evidence regarding employee confusion, and found that the broadcaster’s

“flub[]” was not persuasive evidence of actual confusion. Thus, it concluded that

FIU had provided insufficient evidence of actual confusion to weigh in favor of

finding a likelihood of confusion.

      FIU does not take issue with any of the district court’s specific findings, but

nonetheless asserts that its evidence of actual confusion tips this factor in favor of a

finding of likelihood of confusion. Again, we’re unpersuaded and find no clear

error in the district court’s assessment of this factor.

      First, the district court was well within its right to disregard FIU’s hearsay

evidence of confusion among its employees, which was no more than references by

FIU’s Rule 30(b)(6) representative to ambiguous statements by unidentified

employees at some point in the past. It was likewise reasonable to discount the

radio announcer’s error, which was, after all, the type of “[s]hort-lived” confusion

by an individual “casually acquainted with [FNU that was] worthy of little


                                           42
             Case: 15-11509     Date Filed: 07/26/2016    Page: 43 of 50


weight.” Safeway Stores, 675 F.2d at 1167. We also think that the district court,

as the finder of the facts, could reasonably afford little weight to the letter from the

FedEx employee because there was nothing in the record that suggested she was a

potential applicant for either school. The probative value of the letter was “low

because of the uncertainty about what might have prompted the inquiries,” and

because “the nature of [FIU and FNU’s] business . . . requires that the purchasers

of the services . . . be sophisticated consumers.” Welding Servs., 509 F.3d at 1361.

We are thus left with the email from a single California high school student. As an

actual prospective student who was actively looking at potential college options,

she was undoubtedly an “actual customer” for purposes of the likelihood of

confusion analysis.     But with only a single probative instance of consumer

confusion in the years since FNU’s name change, the district court reasonably

decided that this factor did not weigh in favor of a likelihood of confusion.

             8. Balancing

      Having found the district court’s assessment of each of the seven likelihood-

of-confusion factors to be reasonable, it should come as no surprise that we find no

clear error in its ultimate conclusion that FIU failed to establish a likelihood of

confusion.    Three of the seven factors -- similarity of services, overlap in

customers and trade channels, and similarity in advertising methods -- weigh,

albeit only slightly, in favor of finding a likelihood of confusion, but the two most


                                          43
             Case: 15-11509    Date Filed: 07/26/2016   Page: 44 of 50


important factors -- evidence of actual confusion and the strength of the mark -- do

not. Moreover, FIU’s burden of establishing a likelihood of confusion was higher

than usual in this case because, we repeat, potential college students are relatively

sophisticated consumers who are unlikely to be easily or meaningfully confused by

similar-sounding university names.     Considering these factors, in concert, the

district court reasonably concluded that FNU’s adoption of its new name and

acronym did not and would not likely cause consumer confusion. We, therefore,

affirm the court’s denial of FIU’s federal trademark claim.

                                              IV.

      Section 43(a) of the Lanham Act creates a federal cause of action for any

person injured by another’s use of a mark that “is likely to cause confusion, or to

cause mistake, or to deceive” as to the origin of a product or service. 15 U.S.C.

§ 1125(a)(1)(A). In order to prevail on a federal claim of unfair competition under

§ 43(a), a trademark owner “must show (1) that it had trademark rights in the mark

or name at issue and (2) that the other party had adopted a mark or name that was

the same, or confusingly similar to its mark, such that consumers were likely to

confuse the two.” Suntree Techs., Inc. v. Ecosense Int’l, Inc., 693 F.3d 1338, 1346

(11th Cir. 2012) (quotation omitted). While nearly identical to the likelihood-of-

confusion standard that we’ve already discussed for federal trademark

infringement claims, § 43(a) of the Lanham Act “is broader . . . in that it covers


                                         44
             Case: 15-11509     Date Filed: 07/26/2016    Page: 45 of 50


false advertising or description whether or not it involves trademark infringement.”

Babbit Elecs., Inc. v. Dynascan Corp., 38 F.3d 1161, 1181 (11th Cir. 1994).

      In the district court, FIU broadly advanced two theories of liability in

support of its federal unfair competition claim: FNU’s use of its new name was

likely to cause people to confuse FNU with FIU; and FNU’s name change, its

intentional omission of its for-profit status, and its adoption of the course

numbering system of Florida’s state universities were all part of an attempt to

falsely associate itself in the public eye with Florida’s state universities. The

district court rejected the first theory based on its determination that FIU had failed

to establish a likelihood of confusion with respect to its trademark claim. And it

rejected the false association theory because it understood our precedent to only

allow FIU to pursue an unfair competition claim based on the likelihood that

FNU’s use of its new name would confuse consumers with FIU. While the court

recognized that a significant portion of the public may be confused about FNU’s

affiliation with the State of Florida, it concluded that this confusion had not

resulted in an appreciable increase in confusion over FNU’s affiliation with FIU.

      FIU advances the same two theories of unfair competition on appeal. The

parties agree that FIU’s first theory -- that FNU’s marks create a likelihood of

confusion with FIU’s marks -- is coextensive with FIU’s trademark infringement

claim. For the reasons we’ve already discussed, at some length, we can find no


                                          45
             Case: 15-11509      Date Filed: 07/26/2016   Page: 46 of 50


clear error in the district court’s determination that FNU’s marks did not create a

likelihood of confusion and we, therefore, agree with the district court that FIU’s

first theory of unfair competition fails.

      We also reject FNU’s false association theory of liability, although for

different reasons than were offered by the district court. In concluding that FIU

could only assert an unfair competition claim based on the potential that consumers

would confuse FNU with FIU, the district court relied on our statement in Suntree

Technologies that an unfair competition claim requires a trademark owner to show

that “the other party had adopted a mark or name that was the same, or confusingly

similar . . . , such that consumers were likely to confuse the two.” 693 F.3d

at 1346 (emphasis added). However, in that case, we were simply reciting our

longstanding definition of unfair competition, see, e.g., Lone Star Steakhouse &

Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 358 (11th Cir.), opinion

modified on reh’g, 122 F.3d 1379 (11th Cir. 1997), not addressing the distinct

theory of liability asserted by FIU in this case. The district court’s construction of

Section 43(a) of the Lanham Act would render that cause of action wholly

duplicative of a trademark infringement action for trademark holders, when in fact

the language of Section 43 is much broader:

      Any person who . . . uses in commerce any . . . name, symbol, or
      device, or any combination thereof . . . , which . . . . is likely to . . .
      deceive as to the affiliation, connection, or association of such person
      with another person, or as to the origin, sponsorship, or approval of
                                            46
             Case: 15-11509     Date Filed: 07/26/2016   Page: 47 of 50


      his or her goods, services, or commercial activities by another person
      . . . shall be liable in a civil action by any person who believes that he
      or she is or is likely to be damaged by such act.
15 U.S.C. § 1125(a)(1). This language seems to encompass FIU’s false association

theory that FNU has used a name, symbol (its logo), and device (the course naming

and numbering system) that create the false impression that FNU is associated with

the State of Florida.

      However, we needn’t definitively decide whether FIU’s broader false

association rationale falls within the scope of Section 43(a) because FIU has not

explained how -- let alone pointed to any evidence establishing -- that it “is likely

to be damaged” by FNU’s actions associating itself with Florida public

universities. The district court reasonably credited FNU’s expert testimony that,

while 30% to 50% of survey respondents thought that the State of Florida or some

other government entity operates FNU, less than 1% of survey respondents

associated FNU with FIU. In short, FIU has not shown how it could have been

harmed by people wrongly thinking that FNU is a Florida public university,

especially when any such association did not lead them to associate FNU with FIU.

Accordingly, even assuming its false association theory was valid, FIU still has

failed to prove its claim.

                                         V.

                                         A.


                                         47
             Case: 15-11509     Date Filed: 07/26/2016    Page: 48 of 50


      The Florida trademark dilution statute provides a cause of action for owners

of marks that are “famous in [Florida]” against defendants whose “use of a mark or

trade name . . . is likely to cause dilution of the distinctive quality of the famous

mark.” Fla. Stat. § 495.151(1). The statute contains a non-exhaustive list of eight

factors that we may consider in determining “whether a mark is distinctive and

famous,” which largely overlap with the factors employed by the federal

likelihood-of-confusion analysis. See id. However, under Florida law, “[d]ilution

differs from infringement in that it does not necessarily depend on either

competing goods or likelihood of confusion.” Great S. Bank v. First S. Bank, 625
So. 2d 463, 470 (Fla. 1993). Rather, “[a] violation of Florida’s dilution statute . . .

occurs where a designation resembles the highly distinctive mark of another in a

manner likely to cause a reduction in the distinctiveness of the other’s mark or

‘tarnishes’ the images associated with the other’s mark.” Anderson v. Upper Keys

Bus. Grp., Inc., 61 So. 3d 1162, 1171 (Fla. Dist. Ct. App. 2011). In deciding

whether dilution has occurred, Florida’s courts “look to the distinctiveness of the

two services or products, the duration and extent of [the mark’s] use and

advertising, and the degree of recognition by prospective purchasers.” Id.

      The district court found that FIU’s mark was famous within the meaning of

the Florida trademark dilution statute. However, it also found that FNU had not

diluted FIU’s mark for largely the same reasons it had rejected FIU’s federal


                                          48
             Case: 15-11509     Date Filed: 07/26/2016    Page: 49 of 50


trademark infringement claim: the marks were not similar enough to create a

likelihood of dilution; FIU did not provide “compelling or persuasive evidence of

[FNU’s alleged] intent to piggyback on FIU’s name or goodwill”; and there was no

significant risk that the public would associate FNU with FIU.             FIU’s sole

argument on appeal is that the district court should have found a likelihood of

dilution for the same reasons it should have found a likelihood of confusion.

Having already rejected FIU’s challenges to the district court’s likelihood of

confusion analysis, we affirm the district court’s denial of its dilution claim for the

same reasons.

                                          B.

      FIU correctly acknowledges that its Florida trademark infringement claim

(Claim Four) and its common law infringement and unfair competition claim

(Claim Five) rise or fall with its federal trademark infringement and unfair

competition claims. See Suntree Techs., 693 F.3d at 1345. And in Claim Six, FIU

sought “cancellation” of FNU’s Florida trademark under Florida Statute § 495.101,

which requires cancellation of any Florida registered trademark that is “so similar”

to a previously registered federal trademark “as to be likely to cause confusion or

mistake or to deceive.” Id. § 495.101(3)(f). FIU raises the same “likelihood of

confusion” arguments in support of its cancellation claim that we’ve already




                                          49
             Case: 15-11509    Date Filed: 07/26/2016   Page: 50 of 50


rejected. Therefore, we find that the district court did not err in granting final

judgment in FNU’s favor on these last three claims as well.

      Accordingly, we affirm the final judgment of the district court.



      AFFIRMED.




                                        50